*144The opinion of the court was delivered, November 5th 1868, by
Thompson, J.
The learned judge of the court below was of opinion that the endorsement by Fleming was qualified; that is to say, to be read, “ James Fleming, without recourse to me, James Fleming.” The first name was a signature, the second was an effort (tautological) to make it very'clear who it was that was not to be responsible. This was the opinion of the court below, and the learned judge’s reasoning to his conclusion is so clear, that we affirm the judgment on his opinion upon the reserved point.
Judgment affirmed.